Beckworth, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States.
*148That the items marked “A”, and checked IE. (Comm. Spec’s Initials) by Commodity Specialist I. Eaibinowitz (Comm. Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at the rate of 20 per centum ad valorem under the provisions of Item 722.12, TSUS, as Photographic Cameras * * *: Other cameras: Fixed Focus, consist, in fact, of photographic cameras, other than fixed focus, valued not over $10 each.
That it is plaintiff’s sole claim herein that the merchandise is properly dutiable under the provisions iof Item 722.14, TSUS, at 17 per-centum ad valorem.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid,, and abandoned as to all other items.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 722.14 of the Tariff Schedules of the United States providing for photographic cameras, other than fixed-focus, valued not over $10 each, and carrying a dutiable rate of 17 per centum ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.